Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Allowance is responsive to the communication received 12/06/2021.

Claim Status
Claim(s) 17-23, 28-31, 33-34 and 36-41 are currently pending.
Claim(s) 17-23, 28-31, 33-34 and 36-41 are allowed, now renumbered as 1-19.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 06/01/2020 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 17.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639